1                                                                   JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                )
8    MARTINA D. EVANS,          ) Case No. CV 17-8345-DMG (AGRx)
                                )
9                  Plaintiff,   )
                                )
10           v.                 )
                                ) JUDGMENT
11                              )
     MORGAN AVERY MCCOY-HARRIS, )
12   et al.,                    )
                                )
13                              )
                                )
14                 Defendants.  )
                                )
15                              )
16
17            The Court having granted the motions to dismiss of Defendants Morgan Avery
18   McCoy-Harris and Farah Cocoa Brown with prejudice by order dated May 9, 2019 [Doc.
19   # 90],
20            IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
21   of Defendants and against Plaintiff.
22
23   DATED: May 9, 2019
24                                                          DOLLY M. GEE
25                                                  UNITED STATES DISTRICT JUDGE

26
27
28



                                              -1-
